

 S2487 ENR: Female Veteran Suicide Prevention Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2487IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Secretary of Veterans Affairs to identify mental health care and suicide prevention
			 programs and metrics that are effective in treating women veterans as part
			 of the evaluation of such programs by the Secretary, and for other
 purposes.1.Short titleThis Act may be cited as the Female Veteran Suicide Prevention Act.2.Specific consideration of women veterans in evaluation of Department of Veterans Affairs mental health care and suicide prevention programsSection 1709B(a)(2) of title 38, United States Code, is amended—(1)in subparagraph (A), by inserting before the semicolon the following: , including metrics applicable specifically to women;(2)in subparagraph (D), by striking and at the end;(3)in subparagraph (E), by striking the period at the end and inserting ; and; and(4)by adding at the end the following new subparagraph:(F)identify the mental health care and suicide prevention programs conducted by the Secretary that are most effective for women veterans and such programs with the highest satisfaction rates among women veterans..Speaker of the House of RepresentativesVice President of the United States and President of the Senate